Name: 79/188/EEC: Commission Decision of 30 January 1979 authorizing the Italian Republic not to apply Community treatment to anti-knock preparations based on tetraethyl-lead ('ethyl-fluid'), falling within heading No ex 38.14 of the Common Customs Tariff, originating in the United States of America and in free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-16

 Avis juridique important|31979D018879/188/EEC: Commission Decision of 30 January 1979 authorizing the Italian Republic not to apply Community treatment to anti-knock preparations based on tetraethyl-lead ('ethyl-fluid'), falling within heading No ex 38.14 of the Common Customs Tariff, originating in the United States of America and in free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 041 , 16/02/1979 P. 0055 - 0055****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 30 JANUARY 1979 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO ANTI-KNOCK PREPARATIONS BASED ON TETRAETHYL-LEAD ( ' ETHYL-FLUID ' ), FALLING WITHIN HEADING NO EX 38.14 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE UNITED STATES OF AMERICA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 79/188/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 22 JANUARY 1979 BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO ANTI-KNOCK PREPARATIONS BASED ON TETRAETHYL-LEAD ( ' ETHYL-FLUID ' ), FALLING WITHIN HEADING NO EX 38.14 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE UNITED STATES OF AMERICA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN ITALY THE IMPORT OF THE PRODUCTS IN QUESTION ORIGINATING IN THE UNITED STATES OF AMERICA IS PROHIBITED ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS , ALTHOUGH THE IMPORTS WHICH GAVE RISE TO THE APPLICATION SUBMITTED WOULD APPEAR TO BE AN ISOLATED OPERATION , THEY ARE NEVERTHELESS LIKELY , IN VIEW OF THE SUBSTANTIAL VOLUME OF THE IMPORTS , TO AGGRAVATE THESE DIFFICULTIES AND TO JEOPARDIZE THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN THE UNITED STATES OF AMERICA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 10 JANUARY 1979 AND ARE , AT THE DATE OF THIS DECISION , PENDING WITH THE ITALIAN AUTHORITIES : // CCT HEADING NO // DESCRIPTION // // EX 38.14 // ANTI-KNOCK PREPARATIONS BASED OR TETRAETHYL-LEAD ( ' ETHYL-FLUID ' ) // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 30 JANUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT